DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                     Response to Amendment
Applicant's submission filed on 26 October, 2020 has been entered. Claims 6, 17 and 20 have been currently amended. No claim has been currently canceled or newly added. As a result, claims 1-21 are now pending in this application.
Rejections of claim 6 and 20 under 35 U.S.C 112 (b) as being indefinite for failing to point out and distinctly claim the subject matter have been withdrawn in the light of amendment filed on 10/26/2026.

                                                      Response Arguments 
Applicant’s arguments with respect to claims 1-21 have been considered but are moot because the new ground of rejection.

   Claim Objections
Claim 13 is objected to because of the following informalities:  Claim 13 depends on claim 21.  This appears to be a typographical error and is interpreted as depending on claim 1.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5 and 12-15, 17-19 and 21 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Antti Sorvari et al. (Patented application no: US 2006/0035632 A1, hereinafter “Sorvari”).

With respect to claim 1, Sorvari teaches a computer-implemented method of providing suggested recipients to contact with a user device of a user, the method comprising, at the user device: 
storing a plurality of tables corresponding to previous communications made using the user device (see Fig. 1 and Para [0040], a plurality of adaptive recipient history lists (i.e. plurality of tables), labeled adaptive list-A 112A, adaptive list-B 112B), each respective table of the plurality of tables corresponding to a respective application of a plurality of applications executable by the user device (see Fig. 1 and Para [0040] teaches a list 112 (i.e. plurality of tables) may be presented when the user invokes a corresponding communication module 120 (i.e. applications), wherein Para [0046] teaches communication modules include various applications for facilitating the desired communication type.  Such applications may include any one or more of an SMS application 120A, MMS application 120B, e-mail application 120C, telephone (phone) application 120D, and/or any voice, text, video, conferencing, multimedia, or other application 120n involving recipient communication addresses) and including a plurality of contact measures of previous communications with a plurality of recipients (see Para [0042], a weighting factor 114 may include the collective number of times that a particular contact address is received or targeted, whereby the adaptive list engine 110 computes this number and updates the particular adaptive recipient history list(s) accordingly), each respective contact measure including a number of times the user interacted with a respective recipient using the respective application (see Para [0009] and [0042], the frequency in which a particular contact address is sent and/or received may be used to determine whether that contact address is to be placed on an adaptive recipient history list, for example, a weighting factor may include the collective number of times that a particular contact address is received or targeted, whereby the adaptive list engine computes this number and updates the particular adaptive recipient history list(s) accordingly (i.e. number of times interaction));
determining contextual information of the user device, the contextual information representing a current device state of the user device, wherein the current device state is defined by one or more state variables, including a first application that is currently being executed by the user device, the first application being among the plurality of applications (see Fig. 2 ref. 118c, and Para [0075], teaches ‘idle state (i.e. contextual information defined as the device state, and the “idle” which is a device state defined by state variable)’ auto-completion.  Thus, auto-completion of the contact address entry is supported via an idle screen or other predetermined screen(s) of the display, where the adaptive recipient history list serves as the basis for the auto-completion, wherein Para [0011], teaches the adaptive list auto-completion feature is performed via a communication application (e.g., text or multimedia messaging application, telephony application, etc.) (i. e. a number of contacts associated with the adaptive list can be performed via telephony application corresponding to ‘first application that is currently being executed by the user device’));
selecting a first table of the plurality of tables that corresponds to the one or more state variables, including the first application that is currently being executed by the user device (see Para [0042], [0063] teaches user's ability to locate a desired telephonic communication recipient quickly, an adaptive list 320 of dialed numbers may be presented on the display 300 as shown in FIG. 3B.  The adaptive list 320 (i.e. contact list 302 corresponding to ‘first table’) may be selected from the contact list 302 view by selecting the tab 322), wherein Para [0064], the adaptive list 320 may represent the ‘most frequently, recently, and/or most popular dialed numbers (i.e. state variables)’ from which the user can make a selection(s), Para [0067] teaches the adaptive list(s) co-exists with the contact/phonebook application (i.e. first application));
identifying one or more predicted recipients among the plurality of recipients in the first table to suggest to the user based on the plurality of contact measures of previous communications with the plurality of recipients using the first application that is currently being executed by the user device (see Para [0038] teaches the adaptive list engine 110 can create one or more adaptive recipient history lists 112, which serve as a "short list" of more probable targeted recipients (i.e. a “short list” when  user can be added to the list is predicting a recipient) from which the user can make a selection to address a communication(s), and Para [0039] teaches a subset of the ‘received and/or sent communications 102, 104 may be associated with contact addresses or other identifiers deemed relevant by the adaptive list engine 110, which are then maintained as an adaptive recipient history list 112 (i.e. plurality of contact measures of previous communications)’ from which the user can select targeted communication recipients. And Para [0048] teaches e adaptive recipient history list 112 is designed to gracefully co-exist with a ‘phonebook or other contact application 108 (i.e. first application)’); and
providing the one or more predicted recipients to the user (see Para [0038], the adaptive list engine can create one or more adaptive recipient history lists, which serve as a "short list" of more probable targeted recipients from which the user can make a selection to address a communications, and Para [0040] teaches adaptive recipient history lists will provide a more ‘focused list of contacts (i.e. predicted recipients)’ that are deemed of relevance to the user for that communication type or group of communication types).

As per claim 14, in addition to rejection of claim 1, Sorvari further a computer product comprising a non-transitory computer readable 16medium storing a plurality of instructions for providing suggested recipients to contact with a 17user device of a user (see Para [0105], a computer-readable medium having instructions stored thereon which are executable by a computer system).
As per claim 17, in addition to rejection to claim 1, Sorvari further discloses a user device for providing suggested recipients to contact with the user device, the user device comprising: an input device; one or more processors configured to: (see Para [0090], module 1020 may be implemented using a processor or other hardware, firmware, and/or software).

Regarding claim 2, Sorvari teaches one or more state variables include one or more selected from a group consisting of a location, a time, a day of a week, and a motion state of the user device (Since claim 2 is a Markush type claim, Examiner has chosen one characteristic and therefore one or more state variables characteristic is of the type chosen from the group consisting of a motion state of the user device (see Fig. 3, and Para [0061], teaches idle state auto-completion of the contact address entry is supported via an idle screen (i.e. state of the user device) or other predetermined screen(s) of the display, where the adaptive recipient history list serves as the basis for the auto-completion, and Fig. 7A-7C, present an idle state auto-completion of a contact address entry of the communication device).

Claims 15 and 18 recite the limitations of claim 2, thus are rejected for the same reasons stated in claim 2 discussed above.

Regarding claim 4, Sorvari teaches determining a current location of the user device, wherein the contextual information includes the current location (see Para [0010], context may involve a location, date, time, event, a particular day, etc), the the location 232 may include either o both of the user's current location, or a location at which the user was when a previous action was performed, and Para [0058] teaches a Bluetooth-enabled mobile device may recognize that it is at the user's work location due to the presence of a Bluetooth access point or "hot spot" that notifies the mobile device of its present location (i.e. the current device state including a current location state including current location)).
1Regarding claim 5, Sorvari teaches the contextual information includes a 2current time and a current day (see Para [0010], context may involve a location, date, time, event, a particular day, etc), and wherein identifying the one or more predicted recipients in the first table is further based on one or more criteria that include a minimum number 3of predicted recipients to suggest (see Para [0038], the adaptive list engine 110 can create one or more adaptive recipient history lists 112, which serve as a "short list" (i.e. one or more predicted recipients) of more probable targeted recipients from which the user can make a selection to address a communication(s), and Para [0040] teaches the adaptive recipient history list for voice/telephone contacts that meet certain criteria for placing those contacts on the list 112A.  Adaptive list-B 112B may provide, for example, the adaptive recipient history list for all messaging (e.g., SMS, MMS, e-mail, etc.) contacts that meet certain criteria for placing those contacts on the list 112B).
Regarding claim 12, Sorvari teaches one of the plurality of tables includes an email 6table corresponding to an email sub-state of the user device, the email table Adaptive list-B 112B may provide, for example, the adaptive recipient history list for all messaging (e.g., e-mail, etc.) contacts that meet certain criteria for placing those contacts on the list 112B (i.e. table with the email information)).

Claim 19 recites the limitations of claim 12, thus are rejected for the same reasons stated in claim 12 discussed above.

12 Regarding claim 13, Sorvari teaches the total contact measure of 13previous communications includes querying the plurality of tables to compute a total number of 14previous communications sent to each of the plurality recipients (see Para [0009] and [0042], the frequency in which a particular contact address is sent and/or received may be used to determine whether that contact address is to be placed on an adaptive recipient history list, for example, a weighting factor may include the collective number of times that a particular contact address is received or targeted, whereby the adaptive list engine computes this number and updates the particular adaptive recipient history list(s) accordingly (i.e. number of times interaction)).
Regarding claim 21, Sorvari teaches detecting an event of receiving a user input at the user device (see Para [0035], the communication device 100 may transmit voice calls and/or messages to a recipient(s) as depicted by the sent communication 104.  Each sent and/or received communication represents a communication event that involves the communication device); 
determining that the event at which the user input is detected corresponds to a trigger for providing a suggested recipient via a suggestion engine (see Para [0049], if the desired recipient is not "short-listed" on any of the one or more adaptive recipient history lists, the user can readily access the contact application 108.  For example, a link may be presented in connection with an adaptive recipient history list to allow the user to quickly access the contact application 108 in the event that the desired recipient(s) is not associated with an adaptive recipient history list); 
obtaining, from the first table, contact measures for the plurality of recipients (see Para [0042], a weighting factor 114 may include the collective number of times that a particular contact address is received or targeted, whereby the adaptive list engine 110 computes this number and updates the particular adaptive recipient history list(s) accordingly); and 
for each of the plurality of recipients: 
compute a total contact measure of previous communications using the obtained contact measures (see Para [0009] and [0042], the frequency in which a particular contact address is sent and/or received may be used to determine whether that contact address is to be placed on an adaptive recipient history list, for example, a weighting factor may include the collective number of times that a particular contact address is received or targeted, whereby the adaptive list engine computes this number and updates the particular adaptive recipient history list(s) accordingly (i.e. number of times interaction)).
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Antti Sorvari et al. (Patented application no: US 2006/0035632 A1, hereinafter “Sorvari”) in view of Matt Hartzler et al. (U.S. Patented Application Number US 2013/0067039 A1, hereinafter “Hartzler”).

Regarding claim 6, Sorvari teaches claim 1 as above. However, Sorvari does not explicitly teach “identifying the one or more predicted recipients is further based on one or more criteria, the one or more criteria including a threshold confidence level, the method further comprising, at the user device: determining whether to provide the one 
However, Hartzler teaches identifying the one or more predicted recipients is further based on one or more criteria, the one or more criteria including a threshold confidence level, the method further comprising, at the user device: determining whether to provide the one or more predicted recipients to the user in conjunction with an action based on a respective confidence level of each of the one or more predicted recipients (see Para [0044], the confidence level can be represented as an indicium such as a value derived by the computing device 200 and associated with the suggested contact data.  For example, the value can be a numerical value, a percentage, an integer, an integer out of a maximum value (for example eight out of ten, 80 out of 100, etc.), a fraction, an alphabetic value (for example, letter grades, such as A being reliable and F being unreliable, etc.), a star rating (for example, one star being unreliable and five stars being very reliable, etc.) (i.e. threshold confidence level), a bar rating (for example, one bar being unreliable and five bars being very reliable), a thumbs up-thumbs down rating, a color rating (for example, green being reliable and red being unreliable) or any other value or rating which can be representative of the accuracy or reliability of the suggested contact data (i.e. predicted recipients to the user in conjunction with an action based on a respective confidence level)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Sorvari with the teachings of Hartzler’s method for suggesting contact data on remote computing device to provide suggested recipients to contact with a user device of a user as taught by Hartzler in 

Claim 20 recites the limitations of claim 6, thus are rejected for the same reasons stated in claim 6 discussed above.

Claims 3, 7-11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Antti Sorvari et al. (Patented application no: US 2006/0035632 A1, hereinafter “Sorvari”) in view of Conor Michael O’NEILL et al. (U.S. Patented Application Number US 2013/0304825 A1, hereinafter “O’NEILL”).

Regarding claim 3, Sorvari teaches claim 1 as above. However, Sorvari does not explicitly teach “the contextual information includes an account identifier corresponding to a communication application executing on the user device, the current device state including a current application state, the current application state including the account identifier”.
O’NEILL teaches “the contextual information includes an account identifier corresponding to a communication application executing on the user device, 3the current device state including a current application state, the current application state 4including the account identifier (see Para [0030], in response to receiving such communications, communication device can generate various notification signals (e.g. speaker 124 can play a tone) according to configurable settings stored at device. For example, such ‘settings can be stored in a profile database, from which an active one of a plurality of notification profiles can be selected and activated (i.e. the current device state including a current application state)’. Selection of a notification profile can be automatic; for example, processor 108 can be configured to store a profile identifier (i.e. account identifier) in connection with a calendar event in database, and to automatically enable the corresponding profile during the time period defined by that calendar event)”.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Sorvari with the teachings of O’NEILL to provide suggested recipients to contact with a user device of a user as taught by O’NEILL in order to avoid wastage of the computational and power resources.

Claim 16 recites the limitations of claim 3, thus are rejected for the same reasons stated in claim 3 discussed above.

Regarding claim 7, the claim is rejected by the same rationale as stated in claim 1 rejection. O’NEILL teaches the contextual information includes a 2subject of an open communication in the first application that is currently executed on the user device, 3the current device state including a current application state, the current application state 4including the subject (see Para [0034], a calendar event invitation message addressed to at least one recipient device (communication device 104, in the present example) is received at one of communication device 104 and server 144 and stored in a memory. The calendar event invitation message includes data defining a calendar event, such as an identification of a time period and a description (also referred to as a subject) of the event.)”.

Regarding claim 8, the claim is rejected by the same rationale as stated in claim 7 rejection. O’NEILL teaches the subject of the open communication is one or more of a subject of an email message, a subject of a calendar event, and a subject of a video conference (see Para [0030], communication device 104 is adapted to send and receive communications, such as e-mail messages, Short Message Service (SMS) messages, calendar event invitations, telephone calls and the like).

Regarding claim 9, the claim is rejected by the same rationale as stated in claim 1 rejection. O’NEILL teaches contextual information includes a scheduled time of an open calendar event in a calendar application executing on the user device, the current device state including a current application state, the current application state including the scheduled time (see Para [0041], the calendar invitation message includes an identifier of communication device an identification of a time period (that is, identifications of a start date and time and duration, of a start date and time an end date and time, and the like)).
 1
Regarding claim 10, the claim is rejected by the same rationale as stated in claim 1 rejection. O’NEILL further teaches contextual information includes a location of an open calendar event in a calendar application executing on the user device, the current device state including a current application state, the current application state the calendar invitation message includes an identifier of a location).

Regarding claim 11, the claim is rejected by the same rationale as stated in claim 1 rejection. O’NEILL further teaches one of plurality of tables includes a calendar 2table corresponding to a calendar sub-state of the user device, the calendar table including 3contact measures for recipients of calendar invitations for previous calendar events made using 4the user device (see Para [0058], a calendar event being created at communication device).
                                                 Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDALIB FT LODHI whose telephone number is (571)270-1759.  The examiner can normally be reached on Monday-Friday, 10:30 am-6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571) 272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ANDALIB F LODHI/Examiner, Art Unit 2162                                                                                                                                                                                                        12/21/2020


/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162